DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record would have failed to suggest or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a flexible cover board comprising a flexible substrate, a buffer layer, a first hardened layer, an organic layer, and a second hardened layer; wherein the buffer layer is disposed on a side surface of the flexible substrate, and at least one through-hole penetrating the buffer layer is filled with a nanomaterial; and wherein the first hardened layer, the organic layer, and the second hardened layer stacked in sequence are disposed on a side surface of the buffer layer away from the flexible substrate.
Regarding claims 2-8, these claims depend directly or indirectly from claim 1. 
Regarding claim 9, the closest prior art of record would have failed to suggest or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a display device comprising a flexible cover including a flexible substrate, a buffer layer, a first hardened layer, an organic layer, and a second hardened layer; wherein the buffer layer is disposed on a side surface of the flexible substrate, and at least one through-hole penetrating the buffer layer is filled with a nanomaterial; and wherein the first hardened layer, the organic layer, and the second hardened layer stacked in sequence are disposed on a side surface of the buffer layer away from the flexible substrate.
Regarding claims 10-16, these claims depend directly or indirectly from claim 9. 
Regarding claim 17, the closest prior art of record would have failed to suggest or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a manufacturing method of a flexible cover board, comprising steps of: manufacturing a buffer layer on a surface of a flexible substrate; manufacturing at least one through-hole within the buffer layer; filling with a nanomaterial in the at least one through-hole; manufacturing a first hardened layer on a surface of the buffer layer; manufacturing an organic layer on a surface of the first hardened layer; and manufacturing a second hardened layer on a surface of the organic layer.
Regarding claims 18-20, these claims depend directly or indirectly from claim 17. 
Regarding the prior art in relation to instant claims 1, 9, and 17, the prior art of Lee et al (CN 107003789 A) is noted for teaching displays formed with or comprising flexible substrates, hard coat or hardened layers, adhesive layers, and organic coatings or layers. In addition, the prior art of Ge et al (CN 109036119 A) suggests displays formed with or comprising buffer layers comprising through holes and filled with a nanometer sized grease. However, nothing in the prior art of record, either alone or in combination would have suggested the products of instant claim 1 and 9 and the method of instant claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783